Citation Nr: 1434342	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-45 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for tinea cruris and pedis, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1989 and from September 1990 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Additional evidence has been received following the December 2011 Supplemental Statement of the Case.  In May 2014, the Veteran's representative noted the updated VA medical treatment records and waived initial Agency of Jurisdiction (AOJ) review of the evidence.  Additional evidence has been associated with the record since May 2014.  However, such evidence, consisting of VA medical treatment records and RO rating decisions and correspondence, is either not relevant to the matter before the Board and is duplicative and redundant of the evidence already considered by the AOJ and/or waived by the Veteran.  The Board may proceed.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  While the Veteran has reported interference with his job due to his service-connected disability, he has not argued nor does the record otherwise reflect that the disability at issue renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran is assigned a 30 disability rating for his service-connected tinea pedis and cruris.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  The Board acknowledges that the service-connected skin disability on appeal is characterized as tinea cruris and pedis.  The Veteran's claim for service connection for a skin disability was granted by a November 1998 rating decision.  In the code sheet attached to the rating decision, the disability was identified as tinea cruris and pedis.  However, when awarding service connection, the decision noted the manifestations of the skin disability, to include the rash on the Veteran's hands.  While the medical evidence now identifies the rash as being eczema and a disability distinct from tinea cruris and pedis, the Board will consider the manifestations as part of the Veteran's service-connected disability.  Indeed, the most recent VA examination provided in June 2012, considered all of the manifestations of the skin including the hands.    

Next, upon review of the record, the Board finds that referral of the issue of entitlement to a disability rating in excess of 30 percent for tinea cruris and pedis for consideration of an extra-schedular rating is required.  See 38 C.F.R. § 3.321(b)(1) (2013).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether referral for consideration of an extra-schedular rating is warranted.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's service-connected disability such as itching, redness, and skin breakdown are not considered symptoms of an exceptional or unusual skin disability that would render the available schedular ratings inadequate.  However, the Board nonetheless finds that the Veteran's disability renders the available schedular ratings inadequate.  The Veteran's current rating of 30 percent is assigned for dermatitis or eczema covering 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

On examination in June 2012, the examiner explained that the rash on the Veteran's palms was severely disfiguring and the rash on the feet was severe enough to wake the Veteran up at night.  The examiner stated that the rash was a major problem in the Veteran's quality of his life due to interference with walking.  In addition, the hands were severely disfigured because the areas tended to hyperpigment strongly, making them very visible.  In addition, the Veteran's skin bled at times.  The Board finds that these symptoms render inadequate the schedular criteria.  The next question is whether the disability results in marked interference with employment or frequent periods of hospitalization.  The Veteran reported that his rash has become worse over the years.  During the June 2012 VA examination, he reported that he worked as a counselor doing paperwork and computer work and his hands were a constant problem with their burning, itching, and scaling.  The Board finds that there is marked interference with employment to warrant referral to the Director of Compensation and Pension Service for consideration of an extra-schedular rating.  See 38 C.F.R. § 3.321(b)(1).



Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's case to the Under Secretary for benefits or the Director of Compensation and Pension Service for consideration as to whether an extra-schedular rating is warranted for the Veteran's service-connected tinea cruris and pedis, to include the Veteran's hands.  38 C.F.R. § 3.321(b)(1).  

The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.   

2.  After the above development has been completed, readjudicate the issue of entitlement to a disability rating in excess of 30 percent for tinea cruris and pedis, to include extra-schedular consideration.  If any benefit sought remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given an opportunity to respond.  The case should then be returned to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



